Title: From George Washington to Major General Israel Putnam, 15 September 1778
From: Washington, George
To: Putnam, Israel


          
            Sir,
            [White Plains] 15 Sepr 1778.
          
          You are to march precisely at the hour appointed tomorrow morning, with two divisions, the one under your own immediate command, and the other under the immediate command of Baron De Kalb. You will take the route by Young’s Tavern and Stephen Danfords to Croton Bridge.
          Near Crotons Bridge the two divisions will separate—with the one under your immediate command, You are to Proceed to West Point to reinforce the garrisons in the Highlands, and aid in the completion of the works with all possible expedition. Baron De Kalb will proceed with his division towards Fredericksburgh to join the second line.
          When arrived at West Point, you are to have the horses and waggons of your division employed in laying up Magazines of forage &c., for a Winter store; but you are to be careful not to suffer them to be detached so remotely; but that they may be called in at a short notice, to enable the division to move Eastwardly or elsewhere, as occasion, shall require.
          You will regulate your particular order of march agreeable to the principles established in a General order issued at Valley forge the first of last June and to the General order of this day; to both which you will without doubt pay the most exact attention.
          You will attend carefully to the accommodation of your men on the march—keep your column always compact prevent straggling—and use every other precaution which distinguishes a well ordered march; discouraging by the strictest discipline all injury or abuse, either to the persons or properties of the inhabitants, on any pretence whatever. Given &c. 15 Sepr 1778.
        